IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ERIC JACKSON, ADMINISTRATOR OF           : No. 440 EAL 2016
THE ESTATE OF FLORENCE JACKSON,          :
DECEASED,                                :
                                         : Petition for Allowance of Appeal from
                 Petitioner              : the Order of the Commonwealth Court
                                         :
                                         :
           v.                            :
                                         :
                                         :
CITY OF PHILADELPHIA AND                 :
FAIRMOUNT LONG TERM CARE,                :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of March, 2017, the Petition for Allowance of Appeal is

DENIED.